324 F.2d 955
SURRENDRA (OVERSEAS) PRIVATE, LTD., Libellant-Appellee,v.S.S. HELLENIC HERO, S.S. HELLENIC SAILOR and Hellenic Lines,Limited, Claimant-Respondent-Appellant.
No. 127, Docket 28270.
United States Court of Appeals Second Circuit.
Argued Nov. 4, 1963.Decided Nov. 29, 1963.

Burlingham, Underwood, Barron, Wright & White, New York City (Norman M. Barron, Charles L. Trowbridge, New York City, of counsel), for libellant-appellee.
Hill, Betts, Yamaoka, Freehill & Longcope, New York City (James E. Freehill, Donald B. Allen, New York City, of counsel), for claimant-respondent-appellant.
Before WATERMAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm the judgment below on the opinion of Judge Cashin, United States District Court for the Southern District of New York, the trial judge, reported at D.C., 213 F. Supp. 97.